TOULMIN, District Judge.
It has been held that, where an act of congress is in conflict with a prior treaty, the act must control, since it is of equal force with the treaty and of later date, (Steamship Co. v. Hedden, 43 Fed. Rep. 17;) hence the contention of libelant’s counsel could be sustained if the statute which he invokes in this case (Rev. St. §§ 4079-4081) was in conflict with the treaty between the United States and Norway and Sweden, which must govern the action of the court in the matter under considera*81¿Ion, or if such statute had any application to the case at all. But my opinion is that it is neither; that it is not in conflict with the treaty; and that if has no application to a case of fhia character. The earnest desire of this court to afford to seamen every right and protection authorized by the law, and the sympathy I have with that class of people to which libelant belongs, strengthened by the able and impressive argument of his counsel, induced me to take for examination and careful consideration the matter and arguments submitted before a decision by the court denying the jurisdiction prayed for; but such consideration has only served to coirilrm the correctness of the decision of this court in the case of The Burchard, 42 Fed. Rep. 608, where it was held that the court had no jurisdiction in a case very similar to this one. In addition to that case, 1 cite, as sustaining the decision in this, The Salomoni, 29 Fed Rep. 534; The Marie, 49 Fed. Rep. 236; The Elwine Kreplin, 9 Blatchf. 438; In re Ross, 140 U. S. 453, 11 Sup. Ct. Rep. 897. I am timrefore constrained to sustain the exceptions to the libel, and to order that the libel be dismissed.